Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue (China Patent Application Publication CN102767782A).

Regarding Claim 1, Yue teaches an image playing system (Abstract), comprising a projection device (par 0010), 
the projection device comprising a storage circuit (par 0053 memory), a processor (par 0055 the digital projector portion which is connected to and reads content from memory, and then projects the content), and a projection module (par 0053 digital projector), wherein: 
the storage circuit stores a playing content comprising at least one multimedia content (par 0055 memory stores pictures, animations, or short films), a play time length (par 0040 a short film which includes an ordered sequence of still images may be played, e.g. at 24 images per second, the short film implicitly having a play time length) and a play order corresponding to each of the at least one multimedia content (par 0056 user may select e.g. a short film which includes an ordered sequence of still images), 
the processor is coupled to the storage circuit and obtains the playing content from the storage circuit (par 0055 the digital projector portion which is connected to and reads content from memory) in response to receiving a power signal (par 0061 the projection device starts up upon a power signal from a door open switch and power signal from headlights being on), and 
the projection module is coupled to the processor and controlled by the processor (par 0055 the digital projector portion which is connected to and reads content from memory, and then [controls to] project the content) to sequentially project the at least one multimedia content (par 0064 describes well-known sequential projection and digital projection means) according to the play time length and the play order corresponding to each of the at least one multimedia content (par 0040 a short film which includes an ordered sequence of still images may be played, e.g. at 24 images per second, the short film implicitly having a play time length).

Regarding Claim 2, Yue teaches the image playing system according to claim 1, wherein the projection device is disposed on a vehicle body and configured to project the at least one multimedia content onto a ground (par 0032 When in use, the welcome light can be installed at the position of the chassis of the car, so as to facilitate the projection of images; preferably, the picture is projected on the ground).

Regarding Claim 3, Yue teaches the image playing system according to claim 1, wherein the projection device further comprises a power management circuit coupled to the processor, and the power management circuit provides the power signal in response to a vehicle door opening state (par 0011 a control switch is used to monitor the opening and closing status of the vehicle door and is connected with the projection device to control activation or shutdown of the projection device).

Regarding Claim 4, Yue teaches the image playing system according to claim 1, wherein 
the at least one multimedia content comprises a first multimedia content and a second multimedia content (par 0065 memory storing multiple short films comprises a first and a second multimedia content), 
the playing content comprises a first play time length and a second play time length respectively corresponding to the first multimedia content and the second multimedia content (par 0065 multiple short films comprising a first and a second multimedia content each with an implicit playing time), 
the play order is the first multimedia content and the second multimedia content (Yue teaches projecting content in the sequence as stored in memory, par 0064-0065), and 
the processor is configured to: 
control the projection module to project the first multimedia content (Yue teaches projecting content in the sequence as stored in memory, par 0064-0065, with each content projected for their respective playing time); and control the projection module to project the second multimedia content when the projection module has projected the first multimedia content for the first play time length (Yue teaches projecting content in the sequence as stored in memory, par 0064-0065, with each content projected for their respective playing time).

Regarding Claim 5, Yue teaches the image playing system according to claim 4, wherein the processor is further configured to: 
disable the projection module to stop projection when the projection module has projected the second multimedia content for the second play time length (par 0047 teaches a group of films which stop playing when the last film has played for its play length).

Regarding Claim 6, Yue teaches the image playing system according to claim 4, wherein the storage circuit stores another playing content (par 0065 multiple short films comprising a first and a second multimedia content each with an implicit playing time), the another playing content at least comprises another multimedia content (par 0065 multiple short films comprising a first and a second multimedia content each with an implicit playing time), and the processor is further configured to: 
control the projection module to project the another multimedia content according to the another playing content (Yue teaches projecting content in the sequence as stored in memory, par 0064-0065) when the projection module has projected the second multimedia content for the second play time length (Yue teaches projecting content in the sequence as stored in memory, par 0064-0065, with each content projected for their respective playing time; in such case a third another content will play upon the second content completing playing after its play time).

Claim 12 presents the limitations of Claim 1 in a different claim category, and therefore Claim 12 is rejected with a rationale similar to Claim 1, mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Yue (China Patent Application Publication CN102767782A) and further in view of Parasurama et al. (U.S. Patent Application Publication 20180056936 A1, hereinafter “Parasurama”).

Regarding Claim 7, Yue teaches the image playing system according to claim 1. However, Yue appears not to expressly teach wherein the projection device further comprises an audio playing circuit coupled to the processor, and the audio playing circuit is configured to play an audio component in each of the at least one multimedia content. 
Parasurama teaches wherein the projection device further comprises an audio playing circuit coupled to the processor (par 0032 pre-configured circuits for executing vehicle functions), and the audio playing circuit is configured to play an audio component in each of the at least one multimedia content (par 0023 Another vehicle function operable by the controller could activate sound to play from the speaker [as part of the welcome light feature]).
Yue and Parasurama are analogous art as they each pertain to vehicle user welcome approaches. It would have been obvious to a person of ordinary skill in the art to modify the image playing system of Yue with the inclusion of the audio component of Parasurama. The motivation would have been in order to provide a variety of aesthetically pleasing welcoming functions (Parasurama par 0023).

Regarding Claim 8, Yue teaches the image playing system according to claim 1, wherein the at least one multimedia content comprises a pattern (par 0065), a film (par 0065). However, Yue appears not to expressly teach wherein the at least one multimedia content comprises a sound effect.  
Parasurama teaches wherein the at least one multimedia content comprises a sound effect (par 0023 Another vehicle function operable by the controller could activate sound to play from the speaker [as part of the welcome light feature]).
Yue and Parasurama are analogous art as they each pertain to vehicle user welcome approaches. It would have been obvious to a person of ordinary skill in the art to modify the image playing system of Yue with the inclusion of the audio component of Parasurama. The motivation would have been in order to provide a variety of aesthetically pleasing welcoming functions (Parasurama par 0023).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Yue (China Patent Application Publication CN102767782A) and further in view of well-known art.

Regarding Claim 9, Yue teaches the image playing system according to claim 1, further comprising 
a smart device, wherein the smart device is connected to the projection device through a connection interface, the smart device is configured to transmit the playing content to the projection device through the connection interface (par 0055 a data interface can be arranged on the electronic storage, and the electronic image can be transmitted to the electronic storage through other equipment; par 0054 suggests providing the memory as a mobile storage structure; smart phones with touch screens and storing media content are well-known, e.g. 20180178652 A1, and it would be obvious to consider such a device for the “other equipment” in the context of Yue’s disclosure), and 
the smart device is configured to plan the at least one multimedia content, the corresponding play time length and the play order to generate the playing content (par 0056 Fig 2 a picture selector is further provided, which can facilitate the user to select the picture or animation or short film to be projected according to personal preference; a screen selector can set the screen, and select the screen to be projected by touching the screen or pressing the keys, the screen selector 201 is connected to the electronic storage 202, and the content in the electronic storage is selected through the screen selector; a category information reads and projects the screen content in the electronic storage 202).

Regarding Claim 10, Yue teaches the image playing system according to claim 9, wherein the smart device is further configured to: 
provide a play process editing interface (par 0056 Fig 2 teaches a process editing interface wherein a picture selector is further provided, which can facilitate the user to select the picture or animation or short film to be projected according to personal preference; a screen selector can set the screen, and select the screen to be projected by touching the screen or pressing the keys, the screen selector 201 is connected to the electronic storage 202, and the content in the electronic storage is selected through the screen selector; a category information reads and projects the screen content in the electronic storage 202).
Yue appears not to expressly teach wherein the play process editing interface comprises a multimedia content type field and a process edit field, wherein the multimedia content type field comprises at least one multimedia object type; 
add a first multimedia object corresponding to a first multimedia object type and a first play time setting value corresponding to the first multimedia object in the process edit field when the first multimedia object type in the at least one multimedia object type is selected; 
obtain a first multimedia content corresponding to the first multimedia object and set a first play time length corresponding to the first multimedia content according to the first play time setting value; and 
output the first multimedia content and the corresponding first play time length as the playing content when an edit completion command is detected.
However, user interfaces to support creating multimedia playlists and presentations are well-known, e.g. 20140075314 A1, and it would have been obvious for the skilled person to include means to support such functionality in the system of Yue. The motivation would have been to provide a user-friendly means to arrange preferred content and playback.

Regarding Claim 11, Yue teaches the image playing system according to claim 10. However, Yue appears not to expressly teach
 wherein when the edit completion command is not detected, the smart device is further configured to: 
add a second multimedia object corresponding to a second multimedia object type, a second play time setting value corresponding to the second multimedia object, and the play order corresponding to an order of the first multimedia object and the second multimedia object when the second multimedia object type of the at least one multimedia object type is selected; 
obtain a second multimedia content corresponding to the second multimedia object and set a second play time length corresponding to the second multimedia content according to the second play time setting value; and 
output the first multimedia content, the first play time length, the second multimedia content, the second play time length, and the play order as the playing content when the edit completion command is detected.
However, user interfaces to support creating multimedia playlists and presentations are well-known, e.g. 20140075314 A1 including par 0051, and it would have been obvious for the skilled person to include means to support such functionality in the system of Yue. The motivation would have been to provide a user-friendly means to arrange preferred content and playback.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is 571-270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624